The claimed defects in the proceedings and in the testimony before *558the Felony Court and the Grand Jury afford no basis for relief by way of coram nobis. (Cf. People ex rel. Hirschberg v. Close, 1 N Y 2d 258, 260-261; People v. Neeley, 4 A D 2d 1019; People v. Willett, 213 N. Y. 368, 375; People v. Manwaring, 3 A D 2d 952.) The purely eonelusory allegations in defendant’s affidavits that he was coerced into pleading guilty and that he was deprived of the effective assistance of counsel, did not present any factual issue requiring a hearing (cf. People v. Smyth, 3 N Y 2d 184, 187-188; People v. Brown, 7 N Y 2d 359, 360). Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.